




Exhibit 10.3
PROMISSORY NOTE
(Advance)


$250,000.00                                      
                        Dallas, Texas                                          
            August 29, 2007




                      FOR VALUE RECEIVED, each of the undersigned DOUGHERTY’S
PHARMACY, INC., a Texas corporation, ALVIN MEDICINE MAN, LP, a Texas limited
partnership, ANGLETON MEDICINE MAN, LP, a Texas limited partnership, SANTA FE
MEDICINE MAN, LP, a Texas limited partnership (herein called “Maker,” whether
one or more), hereby jointly and severally promises to pay to the order of AMEGY
BANK NATIONAL ASSOCIATION, a national banking association (“Payee”), at its
offices at 1807 Ross Avenue, Suite 400, Dallas, Dallas County, Texas  75201, in
lawful money of the United States of America, the principal sum of TWO HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00), or so much thereof as may be
advanced and outstanding hereunder, together with interest on the outstanding
principal balance from day to day remaining as herein specified, in monthly
payments as follows:


           (a)           Interest only shall be due and payable monthly as it
accrues on the 20th day of each and every calendar month, commencing September
20, 2007 until September 20, 2008;


           (b)           Thereafter, principal under this Note shall be due and
payable in equal monthly payments sufficient to fully amortize the outstanding
principal balance hereof as of August 29, 2008 over forty-eight (48) months,
such payments commencing on October 20, 2008, and continuing to be due and
payable on the 20th day of each calendar month thereafter, until August 29, 2012
(“Maturity Date”), when the entire amount hereof, principal and interest then
remaining unpaid, shall be then due and payable.  Interest, computed on the
unpaid principal balance hereof, shall be due and payable monthly as it accrues,
on the same dates as, but in addition to, said payments of principal; interest
being calculated on the unpaid principal each day principal is outstanding and
all payments made credited to any collection costs and late charges, to the
discharge of interest accrued and to the reduction of principal, in such order
as Payee shall determine.


           (c)           If a payment is made 10 days or more late, Maker will
be charged, in addition to interest, a delinquency charge of 5% of the unpaid
portion of the regularly scheduled payment.  Maker agrees with Payee that the
charges set forth herein are reasonable compensation to Payee for the handling
of such late payments.

 
-20-

--------------------------------------------------------------------------------

 



                      The outstanding principal balance hereof shall bear
interest prior to maturity at a varying rate per annum which shall from day to
day be equal to the lesser of (a) the Maximum Rate (hereinafter defined), or (b)
a rate equal to the Prime Rate (hereinafter defined) of Payee in effect from day
to day plus one quarter of one percent (0.25%), each such change in the rate of
interest charged hereunder to become effective, without notice to Maker, on the
effective date of each change in the Prime Rate; provided, however, if at any
time the rate of interest specified in clause (b) preceding shall exceed the
Maximum Rate, thereby causing the interest rate hereon to be limited to the
Maximum Rate, then any subsequent reduction in the Prime Rate will not reduce
the rate of interest hereon below the Maximum Rate until the total amount of
interest accrued hereon equals the amount of interest which would have accrued
hereon if the rate specified in clause (b) preceding had at all times been in
effect.  All past due principal and interest shall bear interest at the Default
Rate (hereinafter defined).


                      Interest on the indebtedness evidenced by this Note shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed (including the first day but excluding the last day) unless such
calculation would result in a usurious rate, in which case interest shall be
calculated on the basis of a year of 365 or 366 days, as the case may be.


                      As used in this Note, the following terms shall have the
respective meanings indicated below:


           “Agreement” means, that certain Loan Agreement dated February 20,
2007 between Maker and Payee, as the same has been and may hereafter be amended
or modified from time to time.


“Default Rate” means the Maximum Rate or, if no Maximum Rate exists, the sum of
the Prime Rate in effect from day to day plus three percent (3.0%).


“Maximum Rate” means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including the Texas Finance Code, as supplemented by
the Texas Credit Title, but otherwise without limitation, that rate based upon
the “Weekly Ceiling” and calculated after taking into account any and all
relevant fees, payments, and other charges in respect of this Note which are
deemed to be interest under applicable law.


           “Prime Rate” means, at any time, the rate of interest per annum then
most recently established by Payee as its Prime Rate.  The Prime Rate is not
necessarily the lowest rate charged by Payee on its loans.


                      This Note is the Advance Note provided for in the
Agreement.  Maker shall have the right to prepay, at any time and from time to
time without premium or penalty, the entire unpaid principal balance of this
Note or any portion thereof, any such partial prepayments to be applied in
inverse order of maturity to the last maturing installment(s) of principal.

 
-21-

--------------------------------------------------------------------------------

 



                      Notwithstanding anything to the contrary contained herein,
no provisions of this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.  If any excess of interest in such
respect is herein provided for, or shall be adjudicated to be so provided, in
this Note or otherwise in connection with this loan transaction, the provisions
of this paragraph shall govern and prevail, and neither Maker nor the sureties,
guarantors, successors or assigns of Maker shall be obligated to pay the excess
amount of such interest, or any other excess sum paid for the use, forbearance
or detention of sums loaned pursuant hereto.  If for any reason interest in
excess of the Maximum Rate shall be deemed charged, required or permitted by any
court of competent jurisdiction, any such excess shall be applied as a payment
and reduction of the principal of indebtedness evidenced by this Note; and, if
the principal amount hereof has been paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable exceeds the Maximum Rate, Maker and Payee shall, to the extent permitted
by applicable law, (i) characterize any nonprincipal payment as an expense, fee,
or premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by this Note so that the interest for the
entire term does not exceed the Maximum Rate.


           This Note is secured by all security agreements, assignments and
other writings of every kind and nature heretofore, now or hereafter executed by
Maker or any other person to secure any indebtedness of Maker which is now or
hereafter owing to any holder of this Note, whether or not any of such writings
describe, cover, pertain or affect any property, rights or interests which are
similar or dissimilar to any of the following described property, rights or
interests, and whether or not such writings were originally executed or
delivered to of for the benefit of any holder of this Note or executed or
delivered to or for the benefit of any other person and acquired by purchase or
otherwise by any holder of this Note, and whether or not any such lien or
security interest or other interest was created by any then owner of any
interest in or to any of the property, rights or interests which are described
in or covered by any such writing or to which any such writing may pertain or
affect.  Maker further hereby agrees and consents to all of the terms,
provisions, agreements, covenants and warranties set forth or contained in all
of the security agreements, assignments and other writings now or hereafter
securing or pertaining to the loan evidenced by this Note and agrees that all of
the writings now or hereafter securing or pertaining to the loan evidenced by
this Note (and all terms, provisions, agreements, covenants and warranties
contained in such writings) shall be binding in all respects on Maker of this
Note (whether or not Maker has executed such writings) and on the heirs,
successors, legal representatives and assigns of Maker.


                      Upon the occurrence of any Event of Default, as such term
is defined in the Agreement, the holder hereof may, at its option, declare the
entire unpaid principal of and accrued interest on this Note immediately due and
payable without notice, demand or presentment, all of which are hereby waived,
and upon such declaration, the same shall become and shall be immediately due
and payable, and the holder hereof shall have the right to foreclose or
otherwise enforce all liens or security interests securing payment hereof, or
any part hereof, and offset against this Note any sum or sums owed by the holder
hereof to Maker.  Failure of the holder hereof to exercise this option shall not
constitute a waiver of the right to exercise the same upon the occurrence of a
subsequent Event of Default.  During the continuance of an Event of Default,
this Note shall bear interest at the Default Rate.


                      If the holder hereof expends any effort in any attempt to
enforce payment of all or any part or installment of any sum due the holder
hereunder, or if this Note is placed in the hands of an attorney for collection,
or if it is collected through any legal proceedings, Maker agrees to pay all
reasonable collection costs, expenses and fees incurred by the holder, including
reasonable attorneys’ fees.


                      This Note shall be governed by and construed in accordance
with the laws of the State of Texas and the applicable laws of the United States
of America.  This Note is performable in Dallas County, Texas.  Any action or
proceeding under or in connection with this Note against Maker or any other
party ever liable for payment of any sums of money payable on this Note may be
brought in any state or federal court in Dallas County, Texas.  Maker and each
such other party hereby irrevocably (i) submits to the nonexclusive jurisdiction
of such courts, and (ii) waives any objection it may now or hereafter have as to
the venue of any such action or proceeding brought in such court or that such
court is an inconvenient forum.  Nothing herein shall affect the right of Payee
to bring any action or proceeding against Maker or any other party liable
hereunder or with respect to any collateral in any state or federal court in any
other Jurisdiction.  Any action or proceeding by Maker or any other party liable
hereunder against Payee shall be brought only in a court located in Dallas
County, Texas.

 
-22-

--------------------------------------------------------------------------------

 





                      Maker and each surety, guarantor, endorser, and other
party ever liable for payment of any sums of money payable on this Note jointly
and severally waive notice, presentment, demand for payment, protest, notice of
protest and non-payment or dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, diligence in collecting, grace, and all
other formalities of any kind, and consent to all extensions without notice for
any period or periods of time and partial payments, before or after maturity,
and any impairment of any collateral securing this Note, all without prejudice
to the holder.  The holder shall similarly have the right to deal in any way, at
any time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.


                      Maker hereby authorizes the holder hereof to record in the
records of holder hereof all advances made to Maker hereunder and all payments
made on account of the principal thereof, which records shall be prima facie
evidence as to the outstanding principal amount of this Note; provided, however,
any failure by the holder hereof to make any recordation shall not limit or
otherwise affect the obligations of Maker under the Agreement or this Note.


(Remainder of page intentionally left blank; signature page follows)







 
-23-

--------------------------------------------------------------------------------

 

BORROWER:


DOUGHERTY’S PHARMACY, INC.,
a Texas corporation




By: /s/David E. Bowe
Name:                      David E. Bowe
Title:           President and Chief Executive Officer




ALVIN MEDICINE MAN, LP,
a Texas limited partnership


By:         Alvin Medicine Man GP, LLC,
         a Texas limited liability company,
         its General Partner




      By: /s/David E. Bowe
      Name:  David E. Bowe
      Title:    President and Chief Executive Officer




ANGLETON MEDICINE MAN, LP,
a Texas limited partnership


By:              Angleton Medicine Man GP, LLC,
         a Texas limited liability company,
         its General Partner




         By: /s/David E. Bowe
         Name:  David E. Bowe
         Title:    President and Chief Executive Officer






(Signatures continue on the following page)

 
-24-

--------------------------------------------------------------------------------

 



SANTA FE MEDICINE MAN, LP,
a Texas limited partnership


By:           Santa Fe Medicine Man GP, LLC,
         a Texas limited liability company,
         its General Partner




         By: /s/David E. Bowe
         Name:  David E. Bowe
         Title:    President and Chief Executive Officer

 
-25-

--------------------------------------------------------------------------------

 
